                    IN THE UNITED STATES DISTRICT COURT
                FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                                Western Division


TIMOTHY WAYNE JOWERS,                           )          Case No. 5:18-cv-00336-FL
                                                )
                  Plaintiff,                    )
                                                )                    ORDER
       v.                                       )
                                                )
RIMKUS CONSULTING GROUP, INC.,                  )
                                                )
                  Defendant.                    )



      This matter comes before the Court on Plaintiff, Timothy Wayne Jowers, by and through Willis V.

Jowers, III , administrator of the estate of Timothy Wayne Jowers, and Defendant, Rimkus Consulting

Group, Inc.'s Joint Motion to Dismiss. Upon consideration of the Joint Motion to Dismiss.

       It is hereby ORDERED, ADJUDGED and DECREED that the Joint Motion to Dismiss is

GRANTED. Plaintiff’s claims against Rimkus Consulting Group, Inc. in the above-captioned

matter are hereby DISMISSED without prejudice, each side to bear its own costs.


       This the 29th day of November, 2018.


                                                    _________________________________
                                                    United Stated District Court Judge
